IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT KNOXVILLE           FILED
                            MARCH 1998 SESSION
                                                         April 29, 1998

                                                      Cecil Crowson, Jr.
                                                      Appellate C ourt Clerk
STATE OF TENNESSEE,                   )   C.C.A. 03C01-9703-CC-00093
                                      )   BLOUNT COUNTY
                                      )
            Appellee,                 )   Hon. D. Kelly Thomas, Jr., Judge
                                      )
vs.                                   )   (PROBATION VIOLATION)
                                      )   No. C-7795
SCOTT ANDERSON,                       )
                                      )
            Appellant.                )



FOR THE APPELLANT:                    FOR THE APPELLEE:

LAURA RULE HENDRICKS                  JOHN KNOX WALKUP
Eldridge, Irvine & Hendricks          Attorney General & Reporter
606 West Main Street, Suite 350
P.O. Box 84                           GEORGIA BLYTHE FELNER
Knoxville, TN 37901-0084              Assistant Attorney General
                                      Cordell Hull Building, 2nd Floor
RAYMOND MACK GARNER                   425 Fifth Avenue North
District Public Defender              Nashville, TN 37243-0493

NATALEE HURLEY                        MICHAEL L. FLYNN
Assistant Public Defender             District Attorney General
415 High Street
Maryville, TN 37804                   PHILIP MORTON
                                      Assistant District Attorney General
                                      363 Court Street
                                      Maryville, TN 37804




OPINION FILED:_______________


AFFIRMED



CORNELIA A. CLARK
Special Judge




                                  OPINION
       The appellant, Scott Anderson, appeals as of right from the revocation

of his probation by the Blount County Circuit Court. He argues that the trial

court abused its discretion by permitting hearsay testimony during his

revocation hearing and by failing to make adequate findings. We affirm the

judgment of the trial court.

       On September 13, 1993, appellant was indicted for inhaling or

possessing paint for unlawful purposes, a Class A misdemeanor. On October

19, 1993 he entered a plea of guilty and received a sentence of eleven months

twenty-nine days. The sentence was suspended and he was placed on

supervised probation for eleven months twenty-nine days. The judgment order

reflects that this sentence was run consecutive to the sentence received in

case number C-7089 in the Blount County Circuit Court. On November 23,

1993, the trial court entered an additional order amending the judgment to

reflect that appellant’s time “be consecutive to his General Sessions cases and

not to start on November 17, 1993.”

       On October 30, 1996, a probation violation warrant was issued,

charging appellant with violating the terms of probation by failing to report to

his probation officer, failing to reside at the address he had provided the

officer, failing to report a change of employment, failing to attend GED classes,

failing to obtain an alcohol/drug assessment, and failing to pay court costs and

supervision fees. A revocation hearing was conducted February 24, 1997.

       Probation officer Carolyn Brewer testified at the hearing that she met

with appellant on August 12 and September 5, 1996. On August 12 he stated

he would be living with his wife and son. On September 5, 1996 the appellant

reported that he had moved to his mother’s home. The appellant failed to

report for his scheduled October 2 meeting, and the probation officer began

searching for him. On October 3 Officer Brewer telephoned appellant’s mother

and was told that he did not live there and had not lived there since being

                                        2

released from jail on August 1. Brewer also testified that the appellant never

provided any confirmation that he had attended GED classes or completed a
drug alcohol assessment. Brewer also telephoned appellant’s employer. The

employer informed Officer Brewer that the appellant had reported to work for

only two or three weeks and then had failed to report since that time. Brewer

sent a letter to the appellant on October 9, informing him that his next

appointment was scheduled for October 16. The appellant failed to appear for

this scheduled appointment as well. The probation violation warrant was filed

thereafter.

       It is within the trial court’s discretion to revoke an appellant’s probation if

it finds by a preponderance of the evidence that the appellant has violated a

condition of his probation. Tenn. Code Ann. §§40-35-310, -311(d); State v.

Mitchell, 810 S.W. 2d 733, 735 (Tenn. Crim. App. 1991). For an appellate

court to reverse a trial court’s revocation of probation, it must be demonstrated

that the trial court has abused its discretion, and that the record contains no

substantial evidence that a violation of the conditions of probation has

occurred. State v. Harkins, 811 S.W. 2d 79, 82 (Tenn. 1991).

          Upon a finding of a violation, the trial court is vested with the statutory

authority to “revoke probation and suspension of sentence and cause the

appellant to commence the execution of the judgment as originally entered.”

Tenn. Code Ann. §40-35-311(d). See State v. Duke, 902 S.W. 2d 424, 427

(Tenn. Crim. App. 1995). Furthermore, when probation is revoked, “the original

judgment so rendered by the trial court shall be in full force and effect from the

date of the revocation of such suspension.” Tenn. Code Ann. §40-35-310

(1990).

       In this case appellant claims he has been denied at least two important

rights guaranteed him by the United States Supreme Count in Gagnon v.

Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed. 2d 656 (1973), when a state

attempts to remove his probationary status and have him incarcerated: (1) the

right to confront and cross-examine adverse witnesses unless the hearing

                                            3

officer specifically finds good cause for not allowing confrontations; and (2) a

written statement by finder of fact as to the evidence relied on and the reasons

for revoking the probation. See also Practy v. State, 525 S.W. 2d 677, 680

(Tenn. Crim. App. 1974).
         Appellant first contends that the trial court abused its discretion in

revoking appellant’s probation because the court relied on hearsay evidence

from the probation officer, thus violating his right of confrontation. Concerning

the testimony about conversations between the probation officer and the

appellant’s mother and former employer, reliable hearsay is permitted to be

introduced at probation revocation hearings, subject to the appellant’s right to

rebut. Tenn. Code Ann. §40-35-209(b); State v. Wade, 863 S.W. 2d 406, 408-

410 (Tenn. 1993). The appellant in this case made no effort to correct any

inaccuracies he may have perceived in the proof presented at the hearing.

Further, the appellant did not object to the probation officer’s testimony about

those telephone conversations. He therefore waived his right to raise this

issue on appeal. State v. Walker, 910 S.W. 2d 381, 396 (Tenn. 1995);

Sanders v. Tennessee Board of Parole, 944 S.W. 2d, 395, 397 (Tenn. App.

1996).

         The proof in this record is sufficient to support a finding that the

appellant violated the terms and conditions of his probation. It is undisputed

that he missed two required meetings with his probation officer. The probation

officer’s testimony about appellant’s failure to report, failure to provide accurate

information about the address at which he resided, failure to report a change of

employment, failure to provide proof of attendance of GED classes, and failure

to provide proof of obtaining an alcohol/drug assessment, is adequate to

support a finding by a preponderance of the evidence that the appellant

violated the terms and conditions of his probation. This issue is without merit.

         Appellant’s second issue concerns the trial court’s failure to make

adequate written findings. The State contends that the transcript of the court’s

oral findings do substantially comply with the procedural requirements.

                                           4

See State v. Delp, 614 S.W. 2d 395, 398 (Tenn. Crim. App. 1980). The trial

court’s oral findings were brief, but specifically included references about what

the appellant did not do, and that he “disappeared,” which this court

understands to refer to his failure to report to his probation officer. Although

the findings in this case are not nearly as extensive as those of the trial court in

Delp, we believe that the warrant for violation of probation, the authenticated
verbatim transcript, and the order of revocation, in combination, substantially

comply with the requirement for a written statement of findings. See State v.

Jackie Crowe, No. 03C01-9606-CC-00225, McMinn County (Tenn. Crim. App.,

Knoxville, July 29, 1997).

       For the reasons set forth above, the judgment of the trial court is

affirmed.




                                            _____________________________
                                            CORNELIA A. CLARK
                                            SPECIAL JUDGE



CONCUR:



_______________________________
JOHN H. PEAY
JUDGE


_______________________________
PAUL G. SUMMERS
JUDGE




                                        5


            IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT KNOXVILLE

                             MARCH 1998 SESSION



STATE OF TENNESSEE,                         )    C.C.A. 03C01-9703-CC-00093
                                            )    BLOUNT COUNTY
                                            )
               Appellee,                    )    Hon. D. Kelly Thomas, Jr.,
Judge
                                         )
vs.                                      )      (PROBATION VIOLATION)
                                         )      No. C-7795
SCOTT ANDERSON,                          )
                                         )
             Appellant.                  )



                                  JUDGMENT

       Came the appellant, Scott Anderson, by counsel and also came the
attorney general on behalf of the State, and this case was heard on the record
on appeal from the Circuit Court of Blount County; and upon consideration
thereof, this court is of the opinion that there is no reversible error in the
judgment of the trial court.

       Our opinion is hereby incorporated in this judgment as if set out
verbatim.

        It is, therefore, ordered and adjudged by this court that the judgment of
the trial court is AFFIRMED, and the case is remanded to the Criminal Court of
Blount County for execution of the judgment of that court and for collection of
costs accrued below.

       Costs of this appeal will be paid by the appellant Scott Anderson for
which let execution issue.

                                         PER CURIAM

                                         John H. Peay, Judge
                                         Paul G. Summers, Judge
                                         Cornelia A. Clark, Special Judge